         Case 1:19-cr-10080-NMG Document 1996 Filed 07/30/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                  Plaintiff,
                                                     Case No. 1:19-cr-10080-NMG
         v.

 GREGORY COLBURN, et al.,

                  Defendants.


 DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE EVIDENCE PERTAINING TO
                 DEFENDANTS WHO PLED GUILTY

        Pursuant to the Court’s Scheduling Order, Defendants hereby move in limine to preclude

the government from introducing and using at trial: (1) evidence or testimony in any form showing

that individuals have pled guilty in this or a related Varsity Blues prosecution (except for any

individuals who will be testifying at trial as cooperating witnesses for the government); and (2)

out-of-court statements and related evidence pertaining to individuals who pled guilty in this or a

related Varsity Blues prosecution. For the reasons set forth in the accompanying memorandum

of law, Defendants respectfully request that the Court order that the government may not introduce

and use at trial these two categories of evidence or testimony. Defendants reserve the right to

renew this motion (or raise similar objections) as to specific evidence that the government seeks

to introduce at trial.

                               REQUEST FOR ORAL ARGUMENT

        Pursuant to Local Rules 7.1(d) and 112.1, Defendants respectfully request oral argument

on this motion.




                                                 1
       Case 1:19-cr-10080-NMG Document 1996 Filed 07/30/21 Page 2 of 3




Respectfully submitted,

/s/ Cory S. Flashner                      /s/ Michael Kendall
R. Robert Popeo (BBO # 403360)            Michael Kendall (BBO # 544866)
Mark E. Robinson (BBO # 423080)           WHITE & CASE LLP
Eóin P. Beirne (BBO # 660885)             75 State Street
Cory S. Flashner (BBO # 629205)           Boston, MA 02109-1814
MINTZ, LEVIN, COHN, FERRIS,               Telephone: (617) 979-9310
  GLOVSKY AND POPEO, P.C.                 michael.kendall@whitecase.com
One Financial Center
Boston, MA 02111                          Andrew E. Tomback (pro hac vice)
(617) 348-1605 (telephone)                MCLAUGHLIN & STERN
(617) 542-2241 (fax)                      260 Madison Avenue
rpopeo@mintz.com                          New York, NY 10016
mrobinson@mintz.com
ebeirne@mintz.com                         Counsel for John Wilson
csflashner@mintz.com

Counsel for Elisabeth Kimmel              /s/ Michael K. Loucks
                                          Michael K. Loucks (BBO #305520)
                                          SKADDEN, ARPS, SLATE, MEAGHER &
/s/ Brian T. Kelly                          FLOM LLP
Brian T. Kelly (BBO No. 549566)           500 Boylston Street
Joshua C. Sharp (BBO No. 681439)          Boston, MA 02116
Lauren M. Maynard (BBO No. 698742)        (617) 573-4800
NIXON PEABODY LLP                         michael.loucks@skadden.com
53 State Street
Boston, MA 02109                          Jack P. DiCanio (pro hac vice)
617-345-1000                              SKADDEN, ARPS, SLATE, MEAGHER &
bkelly@nixonpeabody.com                     FLOM LLP
jsharp@nixonpeabody.com                   525 University Avenue
lmaynard@nixonpeabody.com                 Palo Alto, CA 94301
                                          (650) 470-4500
Counsel for Gamal Abdelaziz               jack.dicanio@skadden.com

                                          Counsel for Defendant Marci Palatella

DATED: July 30, 2021




                                      2
        Case 1:19-cr-10080-NMG Document 1996 Filed 07/30/21 Page 3 of 3




                           LOCAL RULE 7.1 CERTIFICATION

Undersigned counsel certifies that, on July 28, 2021, counsel for Defendant Elisabeth Kimmel

conferred with counsel for the government, and the government does not assent to the Motion.


                               CERTIFICATE OF SERVICE

       I, Cory S. Flashner, counsel for Defendant Elisabeth Kimmel, hereby certify that this

document filed through the CM/ECF system will be sent electronically to the registered

participants as identified on the NEF, and paper copies will be sent to those indicated as non-

registered participants.


                                                          /s/ Cory S. Flashner
                                                          Cory S. Flashner




                                              3
